Title: To Thomas Jefferson from Thomas Jefferson Gassaway, 4 March 1805
From: Gassaway, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Annapolis March 4th 1805.
                  
                  Having had the honour of being named after you by my Father, and having now arrived at the Age of four Years old, permit me to congratulate you, on your being again elected the President of the United States.—Your Election having been secured to You by the Unanimous Voice of fourteen States, and almost by the Unanimous Voice of Maryland, must be particularly gratifying to Your feelings. long may you live to retain Your Faculties, and in the hearts of your fellow Citizens, to be the President of the United States. An Administration so wisely conducted, since You have been at the head of it, no doubt must, as long as you live, secure to You, the good Wishes of Your Citizens.
                  Could it be possible to give a Youth at my Age, the appointment of a Midshipman in the Navy. It would be very gratifying to me, and when I arrive at a proper Age, Would then come forward and fill the Station in the Service of my Country.— 
                  Permit me to subscribe myself, With the most profound Respect Yr. Obt. servt.
                  
                     Thos. Jefferson Gassaway
                     
                  
               